—Appeal from a judgment of Monroe County Court (Connell, J.), entered September 8, 2000, convicting defendant after a jury trial of, inter aha, robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of robbery in the third degree (Penal Law § 160.05), grand larceny in the fourth degree (§ 155.30 [4]) and petit larceny (§ 155.25). We reject defendant’s contention that County Court’s Sandoval ruling constituted an abuse of discretion (see People v Walker, 83 NY2d 455, 458-459 [1994]). The court’s Sandoval compromise, limiting questioning on two of the three convictions at issue to whether defendant had been convicted of a felony or misdemeanor on the appropriate date, reflects a proper exercise of the court’s discretion (see People v Hayes, 97 NY2d 203, 207-208 [2002]; People v Wheeler, 281 AD2d 949, 950 [2001], lv denied 96 NY2d 836 [2001]). By failing to object to the court’s jury instructions, defendant failed to preserve for our review his contentions that the preliminary instructions, witness credibility instruction and alibi charge were erroneous or improper (see CPL 470.05 [2]; see also People v Brown, 176 AD2d 1232 [1991], lv denied 79 NY2d 853 [1992]; People v Bennett, 175 AD2d 251 [1991], lv denied 78 NY2d 1073 [1991]). The further contention of defendant that he was denied a fair trial by prosecutorial misconduct is likewise not preserved for our review (see People v Pulley, 302 AD2d 899 [2003]; People v Perez, 298 AD2d 935, 937 [2002], lv denied 99 NY2d 562 [2002]). In any event, those contentions lack merit. Present — Green, J.P., Hurlbutt, Scudder, Burns and Hayes, JJ.